UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7870



CARLOS HERMAN SALMERON,

                                              Plaintiff - Appellant,

          versus


VANESSA ADAMS,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-05-531-3)


Submitted: April 27, 2006                        Decided: May 4, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carlos Herman Salmeron, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Carlos Herman Salmeron, a federal prisoner, appeals the

district court’s orders denying relief on his petition filed under

28 U.S.C. § 2241 (2000) and denying his motion for reconsideration

pursuant to Fed. R. Civ. P. 59(e).   We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.    See Salmeron v. Adams, No. CA-05-

531-3 (E.D. Va. Aug. 16 and Sept. 29, 2005).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                - 2 -